DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1,3,4,6,10 and 14 are amended. 
Claim 12 has been cancelled. 
Claims 1-8,10 and 13-25 are pending and examined as follows:

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the first control unit and second control unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “the first control unit” and “the second control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only defines the control units to be a common control unit which is not specific (paragraph 0013).Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6,13,14,20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grunenwald et al (DE 102006031606) in view Kamat et al (US 2014/0366997).

With regards to claim 1, Grunewald et al discloses a method for connecting tubes of a tube bundle heat exchanger (flat tube 21, Fig. 1) to a tube sheet of the tube bundle heat exchanger (base 3, Fig. 3), wherein the tubes are connected to the tube sheet in a material bonding manner by means of laser welding (paragraph 0021, lines 3-4), in the course of which a laser beam is generated and focused on a location to be welded in a connecting region between the tube and the tube sheet (first weld seam 34 and the second weld seam 35, Fig. 3), wherein the laser beam is moved in such a way that it produces a first movement over the connecting region and a second movement superposed on the first movement, which is different from the first movement (first working process and / or in the second working process at least one laser beam executes at least one pendulum movement in addition to at least one feed movement, which is essentially perpendicular to a feed direction, paragraph 0025, lines 1-5), and a vapor capillary that forms is modified in a targeted manner (second work process is a finishing process to securely and tightly to the least one base to flat tubes, paragraph 0025, lines 1-6), wherein the second movement (second working process at least one laser beam executes at least one pendulum movement in addition to at least one feed movement, paragraph 0025, lines 1-3)is an elliptical movement (openings 4 are welded to flat tube 21 where both have an elliptical shape, paragraph 0043, lines 1-4).
Grunewald et al does not teach wherein the second movement is performed with a frequency of 3000 - 4500 Hz, in particular 3500 Hz. It would have been an obvious matter of design choice to the laser of Grunewald et al, since the applicant has not disclosed that the second movement is performed with a frequency of 3000 - 4500 Hz, in particular 3500 Hz. It appears that the claimed invention would perform equally well with the method step of second movement of Grunewald et al.
Grunewald et al does not teach wherein the tubes and the tube sheet are produced from an aluminum-magnesium-manganese alloy. 
Kamat et al teaches tubes and tube sheet (tube of metal, paragraph 0236, lines 1-3) are produced from an aluminum-magnesium-manganese alloy (aluminum alloy body is made from an aluminum alloy have manganese and magnesium, paragraph 0242, lines 1-5). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the tube of Grunewald et al with the alloy as taught by Kamat et al to provide a tube with improved strength (abstract, lines 12-15).
With regards to claim 2, Grunewald et al discloses wherein the vapor capillary that is formed is modified into an elongate or oval form (weld seam 34 is an oval shape, Fig. 3).
With regards to claim 3, Grunewald et al discloses wherein a main direction of extent of a weld seam is predetermined by the first movement (the first working process is a tacking process with a direction considered to be a main direction, paragraph 0023, lines 1-3). 
With regards to claim 6, Grunewald et al discloses wherein the first movement and/or the second movement are produced by a part of a device for laser welding being moved (the first working process and / or in the second working process at least one laser beam executes at least one pendulum movement in addition to at least one feed movement, paragraph 0025, lines 1-5).
With regards to claim 13, Grunewald et al discloses wherein the tubes and the tubesheet of a straight-tube heat exchanger are connected to one another (flat tubes 21 and base 3 of a straight tube heat exchanger 1 are connected to one another, Fig. 3).
With regards to claim 14, Grunewald et al discloses wherein the laser beam is generated by a CO2 laser (CO2 laser is particularly preferably used, paragraph 0055, lines 1-2).
With regards to claim 20, Grunewald et al does not disclose wherein the second movement is performed with a frequency of 3000 - 4500 Hz, in particular 3500 Hz. It would have been an obvious matter of design choice to the laser of Grunewald et al, since the applicant has not disclosed that the second movement is performed with a frequency of 3000 - 4500 Hz, in particular 3500 Hz. It appears that the claimed invention would perform equally well with the method step of second movement of Grunewald et al.
With regards to claim 21, Grunewald et al discloses the second movement is an elliptical movement (paragraph 0044, lines 5-8). Grunewald does not disclose the lateral extent of this second movement is less than the radius of the first movement by a factor of 5 or more. It would have been an obvious matter of design choice to the laser of Grunewald et al, since the applicant has not disclosed that the lateral extent of this second movement is less than the radius of the first movement by a factor of 5 or more. It appears that the claimed invention would perform equally well with the method step of second movement of Grunewald et al. 

Claims 4,5,10,11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald et al as applied to claims 1-3,6,13,14,20 and 21 above, and further in view of Ishide et al (US 2002/0017509).

With regards to claim 4, Grunewald et al does not discloses wherein the first movement and/or the second movement are produced by movement of individual optical elements in a beam path of the laser beam.
Ishide et al teaches wherein the first movement and/or the second movement are produced by movement of individual optical elements in a beam path of the laser beam (first and second reflecting mirror 27 and 28, Fig. 2B).
It would have been obvious to modify the step of moving the laser beam of Grunewald et al with the mirrors as taught by Ishide et al to provide standard and reliable movement of a laser for a laser welding method. 
With regards to claim 5, Ishide et al teaches wherein the optical elements include at least one mirror in the beam path of the laser beam (first and second reflecting mirror 27 and 28 as denoted by arrows C and D, Fig. 2B) and the at least one mirror in the beam path of the laser beam is rotated (first and second reflecting mirror 27 and 28 as denoted by arrows C and D, Fig. 2B). 
With regards to claims 10 and 16-19, Grunewald et al and Ishide et al does not teach wherein the second movement is performed with a transversal deflection of 0.15 - 0.25 mm, in particular 0.23 mm, and/or with a longitudinal deflection of 0.15 - 0.25 mm, in particular 0.23 mm. It would have been an obvious matter of design choice to use the method step of second movement of Grunewald et al and Ishide et al, since the applicant has not disclosed that wherein the second movement is performed with a transversal deflection of 0.15 - 0.25 mm, in particular 0.23 mm and with a longitudinal deflection of 0.15 - 0.25 mm, in particular 0.23 mm solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the method step of second movement of Grunewald et al and Ishide et al.

Claims 7,8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grunewald et al as applied to claims 1-3,6,13,14,20 and 21 above, and further in view of Carstens et al (US 4429211).

With regards to claim 7, Grunewald et al does not disclose wherein a laser head of the device for laser welding is moved.
Carstens et al teaches wherein a laser head of the device for laser welding is moved (beam alignment system 60 is moved, Fig. 2a-2c).
With regards to claims 8, Carstens et al teaches wherein the first movement is a circular movement, the radius of which corresponds substantially to the radius of a tube (movement of beam spot 56 goes around the radius of pipe 1, Fig. 2A-2C).
It would have been obvious to one skilled in the art at the time the invention was made to modify the step of moving the laser beam of Grunewald et al with the moving of a laser head as taught by Carstens et al in order to provide highly adjustable beam placement in a laser welding apparatus. 

With regards to claim 15, Grunewald et al discloses device for laser welding (laser, paragraph 0055, lines 1-3), which is designed for connecting tubes (flat tubes 21, Fig. 1) of a tube bundle heat exchanger to a tubesheet (base 3, Fig. 1) of the tube bundle heat exchanger (Fig. 1), wherein the device has a laser (laser, paragraph 0055, lines 1-3) for generating a laser beam (laser, paragraph 0055, lines 1-3) to carry out a method as a method for connecting tubes of a tube bundle heat exchanger (flat tube 21, Fig. 1) to a tube sheet of the tube bundle heat exchanger (base 3, Fig. 3), wherein the tubes are connected to the tube sheet in a material bonding manner by means of laser welding (paragraph 0021, lines 3-4), in the course of which a laser beam is generated and focused on a location to be welded in a connecting region between the tube and the tube sheet (first weld seam 34 and the second weld seam 35, Fig. 3), wherein the laser beam is moved in such a way that it produces a first movement over the connecting region and a second movement superposed on the first movement, which is different from the first movement (first working process and / or in the second working process at least one laser beam executes at least one pendulum movement in addition to at least one feed movement, which is essentially perpendicular to a feed direction, paragraph 0025, lines 1-5), and a vapor capillary that forms is modified in a targeted manner (second work process is a finishing process to securely and tightly to the least one base to flat tubes, paragraph 0025, lines 1-6).
Gruneweld does not disclose a first control unit for activating a first traversing mechanism for producing a first movement of the laser beam and a second control unit for activating a second traversing mechanism for producing a second movement of the laser beam the first and second control units.
Carstens et al teaches a first control unit (mirror moving device 31, Fig. 2A) for activating a first traversing mechanism for producing a first movement of the laser beam (first reflecting mirror 27, Fig. 2A) and a second control unit (mirror turning device 32, Fig. 2A) for activating a second traversing mechanism (second reflecting mirror 28, Fig. 2A) for producing a second movement of the laser beam, the first and second control units. 
It would have been obvious to one skilled in the art at the time the invention was made to modify the step of moving the laser beam of Grunewald et al with the moving of a laser head as taught by Carstens et al in order to provide highly adjustable beam placement in a laser welding apparatus. 
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grunenwald et al and Kamat et al as applied to claims 1-3, 6,13,14,20 and 21 above, and further in view of Schmitt et al (WO2013167240A1).

With regards to claim 22, Grunenwald et al and Kamat et al does not teach wherein the second movement is a circular movement.
Schmitt et al teaches wherein the second movement is a circular movement (the main direction of feed direction 6 of the laser beam 3 is superimposed on a second movement in a spiral path, Fig. 1). 
	It would have been obvious to one skilled in the art at the time the invention was made to modify the laser welding of Grunenwald et al and Kamat et al with the first and second movement of Schmitt et al in order to provide a robust weld for a tube exchange method. 

With regards to claim 23, Grunenwald et al and Kamat et al does not teach wherein the second movement is an elliptical movement.
Schmitt et al teaches wherein the second movement is a circular movement (the main direction of feed direction 6 of the laser beam 3 is superimposed on a second movement in an elliptical path, Fig. 1). 
	It would have been obvious to one skilled in the art at the time the invention was made to modify the laser welding of Grunenwald et al and Kamat et al with the first and second movement of Schmitt et al in order to provide a robust weld for a tube exchange method. 



Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liebenow et al (DE102012017130A1) in view of Schmitt et al (WO2013167240A1).

With regards to claim 24, Liebenow etal discloses a method for connecting tubes of a tube bundle heat exchanger (pipes 10 of tube bundle 23, Fig. 1) to a tubesheet of the tube bundle heat exchanger (tube sheet 2, Fig. 1), said method comprising: connecting the tubes (pipes 10 of tube bundle 23, Fig. 1) to the tubesheet (tube sheet 2, Fig. 1) in a material-bonding manner by means of laser welding, in the course of which a laser beam is generated and focused on a location to be welded in a connecting region (250) between a tube and the tubesheet wherein a weld seam is formed in said connecting region (laser welding is performed to form a weld 31, Fig. 2a), wherein the laser beam  is moved in such a way that the laser beam produces a first movement over the connecting region (movement of laser to form weld 31, Fig. 2a).
	Liebenow et al does not disclose a second movement superposed on the first movement (), which is different from the first movement, whereby the two movements of the laser beam are superposed in the sense of vector geometry, and wherein the second movement is a circular movement.
	Schmitt et al teaches a second movement superposed on the first movement (the main direction of feed direction 6 of the laser beam 3 is superimposed on a second movement in a spiral path, Fig. 1), which is different from the first movement (second movement spaced apart from the first in the feed direction 6, Fig. 1), whereby the two movements of the laser beam are superposed in the sense of vector geometry, and wherein the second movement is a circular movement (the main direction of feed direction 6 of the laser beam 3 is superimposed on a second movement in a spiral path, Fig. 1). 
	It would have been obvious to one skilled in the art at the time the invention was made to modify the laser welding of Liebenow et al with the first and second movement of Schmitt et al in order to provide a robust weld for a tube exchange method. 

	With regards to claim 25, Liebenow et al discloses method for connecting tubes of a tube bundle heat exchanger (pipes 10 of tube bundle 23, Fig. 1) to a tubesheet of the tube bundle heat exchanger (tube sheet 2, Fig. 1), said method comprising: connecting the tubes (pipes 10 of tube bundle 23, Fig. 1) to the tubesheet (tube sheet 2, Fig. 1) in a material-bonding manner by means of laser welding, in the course of which a laser beam is generated and focused on a location to be welded in a connecting region (250) between a tube and the tubesheet wherein a weld seam is formed in said connecting region (laser welding is performed to form a weld 31, Fig. 2a), wherein the laser beam  is moved in such a way that the laser beam produces a first movement over the connecting region (movement of laser to form weld 31, Fig. 2a).
	Liebenow et al does not disclose wherein the laser beam is moved in such a way that the laser beam produces a first advancing movement over the connecting region and a second movement superposed on the first advancing movement, which is different from the first movement,wherein the second movement is a circular l movement and the second movement determines the width of the weld seam.
	Schmitt et al teaches a wherein the laser beam is moved in such a way that the laser beam produces a first advancing movement over the connecting region and a second movement superposed on the first advancing movement (the main direction of feed direction 6 of the laser beam 3 is superimposed on a second movement in a spiral path, Fig. 1), which is different from the first movement (second movement spaced apart from the first in the feed direction 6, Fig. 1), whereby the two movements of the laser beam are superposed in the sense of vector geometry, and wherein the second movement is a circular movement (the main direction of feed direction 6 of the laser beam 3 is superimposed on a second movement in a spiral path, Fig. 1) and the second movement determines the width of the weld seam (both movements determined the process end region 12, Fig. 2). 
	It would have been obvious to one skilled in the art at the time the invention was made to modify the laser welding of Liebenow et al with the first and second movement of Schmitt et al in order to provide a robust weld for a tube exchange method. 

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 
Applicants arguments: Applicant argues the prior art does not disclose or teach a welding process in which a laser beam has both a first movement over a connecting region and a second movement superposed on the first movement, which is different from the first movement, wherein the second movement is a circularl movement.  
Examiner’s response: Grunewald et al discloses a first weld seam 34 and a second weld seam 35 (first movement and second movement, Fig. 3). The first weld seam 34 is a spot weld while the second weld seam 35 runs around the entire flat tube 21 (paragraph 0050, lines 6-8) where both the flat tube 21 and opening 4 have elliptical shape therefore the welding movement would be elliptical (paragraph 0043, lines 1-5).Therefore Grunewald et al discloses all of the limitations that applicant has argued against. 
Applicants arguments: Applicant argues the prior art does not disclose or teach wherein melt bath dynamics are influenced by the second movement in a targeted manner and/or a vapor capillary that forms is modified in a targeted manner. 
Examiner’s response: The limitation wherein melt bath dynamics are influenced by the second movement in a targeted manner or a vapor capillary that forms is modified in a targeted manner is an alternative claim limitation where or is placed. Melt bath dynamics as best understood from applicants specification is the dynamics of the weld area. The first weld seam 34 has a depth of T (Fig. 3) and the second weld seam 35 has a depth of t which would affect the previous first weld seam 34 therefore effect the melt bath dynamics. 
Applicants arguments: Applicant argues the prior art does not disclose or teach the device capable of performing movement as limited in claim 4. 
Examiner’s response: Ishide et al teaches wherein the first movement and/or the second movement are produced by movement of individual optical elements in a beam path of the laser beam (first and second reflecting mirror 27 and 28, Fig. 2B). The device of Grunewald et al provides for all of the function of moving the laser but does not discuss the structure. Ishide et al teaches structure that is capable of performing the function and therefore meets all of the claim limitations. 
Applicants arguments: Applicant argues the prior art does not disclose or teach all the limitations of claim 15.
Examiner’s response: Carstens et al teaches a first control unit (mirror moving device 31, Fig. 2A) for activating a first traversing mechanism for producing a first movement of the laser beam (first reflecting mirror 27, Fig. 2A) and a second control unit (mirror turning device 32, Fig. 2A) for activating a second traversing mechanism (second reflecting mirror 28, Fig. 2A) for producing a second movement of the laser beam, the first and second control units. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761